             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                      Movant,              )
                                           )
v.                                         )         Case No. 12-3033-01-CR-S-SRB
                                           )
STEVEN BRAYFIELD,                          )
                                           )
                      Respondent.          )

       MOTION TO EXTEND STAY ON ORDER REDUCING SENTENCE

        Comes now Steven Brayfield, through counsel, Laine Cardarella, Federal Public

Defender, and respectfully requests that the Court extend the stay on its January 4, 2021

Order reducing Mr. Brayfield’s sentence.

     1. On January 4, 2021 this Court entered an Order granting Mr. Brayfield’s motion to

        reduce his sentence pursuant to 18 USC 3582.

     2. The Court’s Order (Doc. 95) and the separately filed amended judgment and

        commitment (Doc. 96) included a stay of up to 14 days to allow for safe travel

        arrangements to be made for Mr. Brayfield.

     3. Mr. Brayfield was admitted to the hospital on January 2, 2021. He is positive for

        COVID and is symptomatic. On January 6, 2021 he was transferred to the

        ICU. As of January 12, 2021 he is on a ventilator.

     4. Mr. Brayfield cannot safely travel at this time. In addition, Mr. Brayfield and his

        family have no resources to pay for his medical care if he remains hospitalized but

        is not an inmate of the Bureau of Prisons.
   5. Mr. Brayfield requests that the Court enter an Order extending its stay for up to 14

      additional days. The government does not object to Mr. Brayfield’s request.

      Wherefore, Steven Brayfield respectfully requests that the Court extend the stay of

the Order reducing his sentence (Doc. 95) and the execution of the amended judgment

and commitment (Doc. 96) for up to 14 days.

                                         Respectfully submitted,


                                         /s/ Laine Cardarella
                                         Laine Cardarella
                                         Federal Public Defender
                                         1000 Walnut, Suite 600
                                         Kansas City, Missouri 64106
                                         Attorney for Defendant


                           CERTIFICATE OF SERVICE

      It is CERTIFIED that the foregoing was electronically filed on this 12th day of
January, 2021, and that a copy was e-mailed to all parties pursuant to the ECF
system.

                                         /s/ Laine Cardarella
                                         Laine Cardarella




                                            2
